          Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


In re Petition of

Agency for Policy Coordination on State                  Civil Action No. _______________
Property; Erdenet Mining Corporation; Erdenes
Oyu Tolgoi LLC
                                                         Declaration of Sarah Y. Walker in
For an Order to Take Discovery from JPMorgan             support of Ex Parte Petition for an
Chase Bank, N.A.                                         Order Directing Discovery from
                                                         JPMorgan      Chase     Bank,  N.A.
                                                         Pursuant to 28 U.S.C. § 1782
Pursuant to 28 U.S.C. § 1782 in Aid of a
Foreign Proceeding



I, Sarah Yasmin Walker, declare as follows:

        1.      I am a solicitor duly admitted to practice in England & Wales and a partner at King

& Spalding International LLP. I am counsel for the Agency for Policy Coordination on State

Property (the “Agency”), Erdenet Mining Corporation (“Erdenet”), and Erdenes Oyu Tolgoi LLC

(“EOT”) (“Petitioners”) in proceedings currently pending in the English High Court in London,

England. I also serve as coordinating counsel for Petitioners in connection with related litigation

proceedings pending in several other jurisdictions.

        2.      Petitioners, who represent the Mongolian State’s interests in two mining projects

in Mongolia, are claimants in an ongoing civil proceeding in the First Instance Court of

Bayanzurkh District in Ulaanbaatar against Batbold Sukhbaatar (“Batbold”), a former prime

minister of Mongolia (the “Mongolian Proceeding”). The other Defendants in the Mongolian

Proceeding are: Ganzorig Chimiddorj, Tuul Ulambayar, Nyamdalai Ochirbat, Cheong Choo

Young, Kim Hak Seon, Kim Yoonjung, Lee Yu Jeong, Rhee Byung Wook, Kang Eun Joo,




                                                 1
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 2 of 24




Battushig Batbold, Catrison Limited, Cliveden Trading AG, and Genetrade Limited. (the

“Mongolian Defendants”).

       3.      Petitioners allege that the Mongolian Defendants, through a series of illegal and

fraudulent transactions related to two of the most valuable and prized natural resources in

Mongolia, the Erdenet and Oyu Tolgoi mines, have caused harm to the Petitioners, and by

extension, to the people of Mongolia. After executing these transactions and diverting assets

belonging to Petitioners to accounts within their own control, the Mongolian Defendants further

transferred, disguised, and concealed the ownership of their ill-gotten gains, including through the

use of a complex network of offshore and onshore corporate structures and proxies across

numerous jurisdictions.

       4.      As noted above, I coordinate and oversee the various proceedings in which

Petitioners are involved on their behalf. The facts set forth herein are personally known to me,

and, if called as a witness, I could and would testify competently thereto. Where I rely on

information provided by others, I identify the source of information which is true to the best of my

knowledge, information and belief.

       5.      By this Petition, Petitioners seek leave to serve a subpoena duces tecum on

JPMorgan Chase Bank, N.A. (“JPMorgan”) to obtain documentation that JPMorgan is likely in

possession of insofar as it served as a correspondent bank for processing payments flowing from

some of these allegedly illegal transactions. Petitioners seek disclosure of, among other things,

wire transfer evidence of payments involving the Mongolian Defendants and other entities

involved in facilitating Defendants’ efforts to conceal assets flowing from those illegal

transactions, which is likely to aid Petitioners in (i) further demonstrating the strong links between

Batbold and the other Mongolian Defendants, (ii) establishing how Batbold and the other




                                                  2
          Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 3 of 24




Defendants profited from the self-dealing and fraudulent conduct alleged by Petitioners and (iii)

proving the quantum of such profit. Petitioners intend to use this information in the Mongolian

Proceeding, and potentially in other proceedings related to the facts at issue that are pending in

other foreign countries or within reasonable contemplation.

I.      FACTUAL BACKGROUND

        A.       THE PETITIONERS

        6.       The Agency is the Mongolian government agency that owns and manages state-

owned enterprises in various industry sectors, including energy production, mining, and transport.

The Agency is the 100 percent shareholder of Erdenet. 1

        7.       Erdenet is a state-owned mining company that owns Mongolia’s mining interests

in the Erdenet mine, one of the largest copper and molybdenum mines in the world.

        8.       EOT is a 34% shareholder of Oyu Tolgoi LLC, the project company that controls

the operation of the Oyu Tolgoi mine, a copper-gold project in Mongolia’s Ömnögovi Province in

the South Gobi Desert and one of the world’s largest new copper-gold mines. In December 2011,

during his tenure as Prime Minister of Mongolia, Mongolian Defendant Batbold created EOT to

hold the Mongolian State’s share in the Oyu Tolgoi project.

        9.       In the Mongolian Proceeding and elsewhere, Petitioners are represented by the

Metropolitan Prosecutor’s Office, which is a subdivision of the office of the Prosecutor General

of Mongolia.




1
  At the time of the events described below, Erdenet was co-owned by the State Property Committee of the Mongolian
government (51%) and Russian state-owned entity the State Corporation for Assistance to Development, Production
and Export of Advanced Technology Industrial Product (“Rostec”). On January 15, 2018, Erdenet became 100%
owned by the Agency.




                                                        3
             Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 4 of 24




           B.       THE MONGOLIAN PROCEEDING

           10.      On October 14, 2020, Petitioners, represented by the Metropolitan Prosecutor’s

Office, filed a claim before the Mongolian Court against the Mongolian Defendants to recover

assets illegally diverted by the Mongolian Defendants. 2 On October 28, 2020, the Mongolian

Court issued a judicial decree initiating a civil case based on the Mongolian Complaint. True and

correct copies of the Mongolian claim and the judicial decree are attached hereto as Exhibits 1

and 2, respectively. 3 Batbold was served with the Mongolian Complaint and supporting papers on

November 3, 2020.

                    1.       The Mongolian Defendants

                              a.       Batbold Sukhbaatar

           11.      Batbold is a former Prime Minister of Mongolia (between October 2009 and August

2012), a current sitting member of the Mongolian parliament, and a businessman. Batbold has

held several powerful political positions in Mongolia and in the Mongolian People’s Party,

including Minister of Foreign Affairs (2008-2009), Minister of Industry and Trade (2004-2006),

and Member of the Leadership Council of the Mongolian People’s Revolutionary Party (the former

name of the Mongolian People’s Party) (2001-2005). During Batbold’s tenure as Prime Minister

from 2009 to 2012, he had effective control of the country’s natural resources, and through his

own wrongful actions, as well as through actions of others acting in concert with him or taken on

his behalf, Petitioners allege that Batbold wrongfully diverted very significant assets owned by the

Petitioners to accounts held by others on his behalf, for his benefit, and/or under his direction.




2
 The defendants to the Mongolian Claim are Batbold Sukhbaatar, Ganzorig Chimiddorj, Tuul Ulambayar, Nyamdalai
Ochirbat, Cheong Choo Young, Kim Hak Seon, Kim Yoonjung, Lee Yu Jeong, Rhee Byung Wook, Kang Eun Joo,
Battushig Batbold, Catrison Limited, Cliveden Trading AG, and Genetrade Limited.
3
    Personal identifying information has been redacted from Exhibit 1.



                                                           4
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 5 of 24




                        b.      Batbold Proxies

       12.     The other Mongolian Defendants are primarily individuals and entities who assisted

or acted for the benefit of Batbold, including by (i) facilitating the diversion of the Petitioners’

assets; and (ii) holding funds or assets for the ultimate beneficial ownership of Batbold, including

funds derived from the sale of the Petitioners’ valuable natural resources and from illegal

kickbacks that Batbold received (“Batbold Proxies”).

       13.     Two key Batbold Proxies are Mongolian Defendants Cheong Choo Young

(“Cheong”) and Kim Hak Seon (“Kim”), a husband-and-wife duo of South Korean nationality who

currently reside in Hong Kong. Cheong worked for Samsung Construction & Trading Corporation

C&T (“Samsung”) from 1987 to 2007. For five years during that period, Cheong worked in

Mongolia at “ERDSAM,” a copper joint venture between Erdenet and Samsung. Cheong’s wife,

Kim, is a linguistics academic by background who moved to Mongolia to join her husband,

Cheong. Kim has no apparent prior experience or specialist knowledge about the mining industry.

       14.     Cheong left Samsung on February 1, 2007, returned to Mongolia (from Korea) and,

Petitioners believe, began working as a proxy for Batbold. Without the apparent means to do so,

they couple appear to have gone straight from a modest household income at the beginning of

2007, when Cheong gave up his employment, to purchasing just under $30 million of copper

concentrate (through a newly-incorporated Hong Kong company) by the end of that same year.

Since then, Petitioners allege that Cheong and Kim have been connected to countless offshore and

onshore companies incorporated in several jurisdictions around the world. Further, and as

explained in paragraph 30 below, they control and/or exercise material influence over (whether

now or at one point) real estate worth at least $55 million in, among other places, New York, Hong

Kong, London and Thailand. Batbold is also tied to many of these companies and properties.




                                                 5
             Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 6 of 24




                    2.       Erdenet Mine Scheme: Defendants’ Corrupt and Illegal Transactions
                             Relating to the Erdenet Mine

           15.      In or around 2019, Petitioners discovered that the Mongolian Defendants had

concluded transactions with several foreign legal entities that Petitioners believe were designed

primarily to unlawfully enrich Batbold. Specifically, they discovered that Erdenet had entered into

valuable contracts for the trade of copper and molybdenum concentrate with at least four newly

formed companies: Catrison Limited (“Catrison”), Cliveden Trading AG (“Cliveden”), Genetrade

Limited (“Genetrade”). Although Catrison, Cliveden, and Genetrade are based, respectively, in

Hong Kong, Switzerland, and the BVI, Petitioners believe that they are controlled on behalf of

Batbold by Mongolian Defendants Cheong and Kim. Petitioners allege that, at the time of the

alleged wrongdoing, Batbold oversaw the State Property Committee (the precursor to the Agency),

which was majority owner of Erdenet. Petitioners allege that these “insider” transactions allowed

Batbold and his proxies to profit directly from these contracts, and that, contrary to Mongolian

law, Batbold failed to disclose his involvement with, or links to, these companies in his annual

asset disclosure, required of members of the Mongolian Parliament.

                               a.       Erdenet’s Contracts with Genetrade

           16.      As explained above, in November 2010, Cheong set up a BVI entity called

Genetrade Limited in consultation with, and with the approval of, Batbold’s then personal banking

relationship manager, Yuan Wang (“Wang”) (and a true and correct copy of a letter from Wang

showing that he was Batbold’s personal relationship manager at the time is attached hereto as

Exhibit 3). 4




4
    Personal identifying information has been redacted from this exhibit.



                                                            6
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 7 of 24




       17.     As explained in paragraphs 42 to 47 below, it appears from email correspondence

that Cheong and Wang decided that the company should be fronted by someone called Kang Eun

Joo (“Kang”) who, like Cheong, is a South Korean citizen, a former employee of Samsung, and a

suspected proxy of Batbold.       Genetrade’s sole shareholder was Grandcastle Assets Inc

(“Grandcastle”), a company in which both Batbold and his eldest son, Battushig Batbold

(“Battushig”), maintained beneficial ownership interests.

       18.     Shortly after it was incorporated, Genetrade was awarded its first sales contract by

Erdenet, on December 24, 2010, for the purchase of 3,300 wet metric tons (“WMT”) of

molybdenum flotation concentrates. On December 6, 2011, Genetrade obtained a second contract

with Erdenet, again signed by Ganzorig and Kang, for the purchase of 3,800 WMT of molybdenum

flotation concentrates (collectively, the Genetrade Contracts). Batbold and Battushig were the

ultimate beneficial owners of Genetrade throughout this period. True and correct copies of the

Genetrade Contracts are attached hereto as Exhibit 4.

       19.     Pursuant to the Genetrade Contracts, Erdenet sold 6,967.258 WMT of molybdenum

flotation concentrates to Genetrade at a total cost of $68,428,437.56 million. Each of the

Genetrade contracts is denominated in U.S. Dollars. Petitioners believe that Genetrade ultimately

re-sold molybdenum concentrate to foreign buyers.

                       b.      Erdenet’s Contracts with Catrison

       20.     Catrison Limited is an active Hong Kong company established by Batbold Proxies.

It was established on February 8, 2011, and is and has been controlled from time to time by Kim,

among others. Kim maintained and used the e-mail address “catrisonlimited@yahoo.com” to

communicate with Batbold and his son Battushig. Batbold did not use his official parliamentary

e-mail address to communicate with Kim, but instead used his personal Yahoo e-mail address.

Even though he does not appear to hold any official position in Catrison, Cheong has


                                                7
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 8 of 24




communicated with Erdenet on behalf of Catrison.           A true and correct copy of a report

documenting these email communications, prepared by technology consultancy Greylist Trace

Limited, is attached hereto as Exhibit 5.

       21.     On February 14, 2011, Catrison secured a contract with Erdenet to purchase

150,000 WMT of copper concentrates from Erdenet over a period of three years (the “First

Catrison Contract”). At the time the First Catrison Contract was executed, Catrison had existed

for less than a week and did not have any history of trading in copper concentrates. Neither

Catrison’s sole shareholder, Kim, or its then sole director, another Batbold Proxy (and Mongolian

Defendant) named Kim Yoonjung (“Yoonjung”), at the time had any prior experience or technical

expertise in copper concentrates. Petitioners are unable to ascertain how Kim, Yoonjung, or

Catrison obtained financing to purchase copper concentrates from Erdenet, as there is no indication

that either individual then (or now) possessed the personal funds or the creditworthiness to secure

such financing for such a significant commodities transaction. The same parties subsequently

executed a second contract on December 14, 2011 (the “Second Catrison Contract”), under which

Catrison agreed to purchase 240,000 WMT over three years. True and correct copies of the

Catrison contracts are attached hereto as Exhibit 6.

       22.     In 2011, Erdenet sold 45,027.25 WMT of copper concentrates to Catrison at a total

cost of $68,974,595.58.     In 2012, Erdenet sold an additional 63,831.91 WMT of copper

concentrates at a total cost of $92,935,795.53. Almost immediately after entering into each of

these sales contracts, Catrison re-sold some or all of the copper concentrates that it purchased from

Erdenet to Ocean Partners UK Limited (“OPUK”), a UK-based commodities trading company.

Before and after contracting with Catrison, Erdenet sold copper concentrates directly to OPUK,

which was one of Erdenet’s largest customers. Petitioners believe that the fact that Erdenet




                                                 8
             Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 9 of 24




suddenly began awarding contracts to Catrison, a new entity controlled by individuals connected

to Batbold and with no experience in the industry, instead of continuing to sell directly to OPUK,

as it had done previously, is highly unusual. Individuals from OPUK’s affiliate in the United

States, Ocean Partners USA, were in direct contact with Catrison and, at times, even handled

shipments and communications with Erdenet on behalf of Catrison. In a cryptic email to Erdenet,

one individual from Ocean Partners USA stated that the Catrison shipments were “not well

discussed,” and ended her email with the words “I don’t wish to cause any problems discussing

the ‘c’ shipments.” True and correct copies of email correspondence between Ocean Partners

representatives and Erdenet are attached hereto as Exhibit 7. 5

           23.      Each of the Catrison contracts was denominated in U.S. Dollars, and Petitioners are

aware that the Mongolian Defendants executed numerous transactions in U.S. Dollars pursuant to

these contracts. Petitioners believe that these large transactions, which involved purchases of

copper concentrates valued in the hundreds of millions of dollars, involved several steps, including

obtaining financing, purchasing copper concentrates from Erdenet, and reselling to other entities.

While Petitioners do not have currently have comprehensive evidence about Catrison’s financing

arrangements, they are aware that at least some of these transactions were facilitated by banks in

New York. Namely, according to the Second Amendment to the Second Catrison Contract (a true

and correct copy of which is attached hereto as Exhibit 8), JP Morgan Chase NA, with an address

as 1 Chase Manhattan Plaza, New York, NY 10081, was used as an intermediary bank for

payments made by Erdenet to Catrison. As a result, Petitioners believe that JPMorgan served as

an intermediary bank for certain payments made in connection with the Catrison contracts.




5
    Personal identifying information has been redacted from this exhibit.



                                                            9
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 10 of 24




                        c.      Erdenet’s Contracts with Cliveden

       24.     Cliveden is a Swiss company that was established on December 9, 2011. On

January 26, 2012, Kim was appointed as director of Cliveden. Petitioners alleged that, from

January 2012 until at least September 2016, Cliveden was controlled by Batbold Proxies Kim

and/or Eoin Barry Saadien, either through their respective executive positions in Cliveden itself or

through Kim’s ownership of a Hong Kong company (Ever Global Trading Limited (“Ever

Global”)), which itself held a substantial shareholding in Cliveden (between 26 January 2012 and

22 September 2016). During that time, Cliveden concluded two contracts with Erdenet for the

purchase of copper concentrates. Petitioners believe that Batbold and his family were in contact

with the key players at Cliveden.       In particular, Petitioners are aware that Kim was in

communication with both Batbold and Battushig. In addition, Mark Forsyth, using the e-mail

address “Clivedenmongolia@gmail.com,” communicated with Batbold. Batbold again did not use

his official parliamentary e-mail address to communicate with Kim and Mark Forsyth, but instead

used his personal Yahoo e-mail address. True and correct copies of the Cliveden contracts are

attached hereto as Exhibit 9.

               3.      Oyu Tolgoi Mine Scheme: Defendants Received Undisclosed Illegal
                       Kickbacks in Exchange for Favors from the Government Relating to
                       the Oyu Tolgoi Mine

       25.     Petitioners further allege that, at key points during the commercial life of the Oyu

Tolgoi mine, the Mongolian Defendants (on behalf of Batbold) illegally received assets from

offshore and onshore companies in return for favors granted to, among others, the private

shareholder and operator of the Oyu Tolgoi mine, Canadian mining company Ivanhoe Mines

Limited (“Ivanhoe”).

       26.     First, in the summer and fall of 2010, when the board of the project company, Oyu

Tolgoi LLC, was selected, and Batbold made an important and highly publicized site visit to the


                                                10
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 11 of 24




Oyu Tolgoi mine, individuals linked to Ivanhoe registered a series of offshore corporate entities

that they would later use to transfer assets or make payments to Batbold proxies.

       27.      Second, around December 2010, when the Mongolian government was negotiating

with Ivanhoe and Rio Tinto about the ownership and management of the mine – Ivanhoe-linked

individuals and entities transferred assets to Batbold proxies. Petitioners are aware that many of

the payments and asset transfers to Batbold’s proxies were made in U.S. Dollars.

       28.      Third, around June 2011, when further negotiations over the financing and

management of the mine took place, Ivanhoe-linked individuals made several transfers of assets

and cash to entities believed to be controlled by Batbold and his proxies.

                4.     Connections Between Batbold and His Proxies

       29.      As discussed above, Cheong and Kim were heavily involved in facilitating

Batbold’s misconduct in the Erdenet and Oyu Tolgoi Schemes. As summarized below, there is

strong evidence linking Cheong and Kim to Batbold and Batbold’s family in various different

circumstances, which tends to show that they act as his proxies.

                                (i)     Real Estate held on Batbold’s Behalf

       30.      First, Cheong and Kim control real estate that they themselves do not appear to visit

but that Batbold and his family appear to visit and/or live in.

             a. London: In 2006, while Batbold was Minister of Trade and Industry, documents

                evidence that Batbold purchased two apartments in London, Apartments 711 and

                716 in Knightsbridge (the “Knightsbridge Apartments”), and true and correct

                copies of the property ownership records for those apartments are attached hereto

                as Exhibit 10. The Knightsbridge Apartments are used by Batbold’s family. For

                example, Samadi Batbold, one of Batbold’s sons, used Apartment 711 as his




                                                 11
            Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 12 of 24




                    registered address in his application for a U.K. driving license, and a true and

                    correct copy of that license, which was issued on April 9, 2015, is attached hereto

                    as Exhibit 11. 6 Despite Batbold’s initial purchase and his and his family’s use of

                    these properties, it is Cheong that held/holds legal title to both apartments. See, for

                    example, true and correct copies of property transfer and registry records for the

                    Knightsbridge Apartments attached hereto as Exhibit 12.


                b. New York: Cheong and Kim control two valuable apartments in Manhattan that

                    were acquired in November 2012 and March 2015, around the time that Batbold’s

                    children Battushig and Badamkhand studied in Boston. True and correct copies of

                    a property records search of Cheong and the purchase documents for the two New

                    York apartments are attached hereto as Exhibit 13. I have seen no evidence of

                    Cheong or Kim using these apartments.


                c. Thailand: Kim controls two villas and three apartments at a luxury development on

                    Phuket Island. Batbold and his family have visited one of the villas almost every

                    New Year’s Eve since 2014, as well as during the year, but I have seen no evidence

                    of Cheong or Kim ever doing so. True and correct copies of: (i) the Thai property

                    deed; and the 2020 annual returns for (iii) Bynar Limited and (iv) Cherskiy Limited

                    (two Jersey entities that Kim and Cheong own which hold leasehold interests in

                    Thai villas), are attached hereto as Exhibit 14.




6
    Personal identifying information has been redacted from this exhibit.



                                                           12
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 13 of 24




                               (ii)   Corporate Connections with Batbold

       31.     Second, Cheong and Kim have a wide array of corporate connections with Batbold

and his family. For present purposes, it suffices to expand upon four key examples: (i) Premier

Edge Limited, (ii) Winrock Limited, (iii) Genetrade Limited, and (iv) Elmbridge Assets Limited.

(1) Premier Edge Limited

       32.     Batbold was the sole shareholder of a BVI company called Premier Edge Limited

(“Premier Edge”) from its formation on August 15, 2005, until April 25, 2006, coinciding with the

period when Batbold was Minister of Trade and Industry in Mongolia. During the same period,

Premier Edge purchased the two valuable Knightsbridge Apartments referenced in paragraph 30

above on February 23 and March 8, 2006, respectively. A true and correct copy of the Premier

Edge register of members is attached hereto as Exhibit 15.

       33.     Documents evidence that, in March 2006, Batbold began to set up an offshore trust

structure called the “Quantum Lake Trust.” A true and correct copy of a letter establishing this

trust is hereto attached as Exhibit 7.   In April 2006, three months before Mongolia’s Anti-

Corruption Law—a true and correct copy of which is attached hereto as Exhibit 16— was passed,

Batbold transferred his shares in Premier Edge to a BVI nominee company, Regula Limited

(“Regula”). On June 11, 2015, legal ownership of the shares of Premier Edge passed from Regula

to Batbold’s son, Battushig. A few months later, on October 6, 2015, Premier Edge appeared to

have issued more shares, and both Battushig and his brother, Samadi, became shareholders. These

transfers are evidenced in the Premier Edge register of members, of which a true and correct copy

is attached hereto as Exhibit 15.

       34.     Despite these apparent transfers in legal ownership, Batbold remained the

beneficial owner of Premier Edge (and, in turn, the Knightsbridge Apartments), as evidenced by a




                                               13
            Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 14 of 24




July 2015 email exchange between the manager of the Quantum Lake Trust and Premier Edge’s

registered agent, disclosing Batbold as the beneficial owner of the shares of Premier Edge. A true

and correct copy of that email exchange and the accompanying attachments is attached hereto as

Exhibit 17. Just over a year later, on 8 August 2016, Batbold’s sons “sold” the shares in their

names in Premier Edge (which still controlled both Knightsbridge Apartments) to Lorsch, another

BVI company owned by Cheong. Lorsch acquired 100% of the shares in Premier Edge for the

sum of GBP 1 million, which represented approximately one-fifteenth of the value of the $15

million worth of London property legally held by Premier Edge at the time. This transfer is also

evidenced in the Premier Edge register of members, of which a true and correct copy is attached

hereto as Exhibit 15.

           35.      On the same date that the shares of Premier Edge were transferred to Lorsch,

Cheong was appointed director of Premier Edge, according to a true and correct copy of the BVI

registration documents attached hereto as Exhibit 18. 7 Cheong was now sole shareholder and

director of Premier Edge, and therefore in ostensible control of both the Knightsbridge Apartments,

his company Lorsch having acquired them for what appears to be a significant undervalue.

           36.      A year later, in November 2017, Premier Edge sold Apartment 711 to a third party,

presently presumed to be unrelated, for the sum of GBP 1.85 million (then approximately $2.5

million), almost twice as much as Lorsch had paid for the shares in Premier Edge (i.e., for both

properties) just a year earlier. In August 2018, under the directorship of Cheong, Premier Edge

transferred Apartment 716 to its sole shareholder Lorsch (which, as explained above, Cheong also

controls). True and correct copies of the property transfer records are attached hereto as Exhibit

12.


7
    Personal identifying information has been redacted from this exhibit.



                                                           14
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 15 of 24




       37.     It is clear from the corporate records and other evidence now available that Batbold

is and has been the ultimate beneficial owner of Premier Edge (and therefore the Knightsbridge

Apartments) throughout, first in his own name, then through Regula, then through his sons, and

now through Lorsch and Cheong.

(2) Winrock Invest Limited

       38.     Winrock is a BVI company that was incorporated on July 4, 2006. A true and

correct copy of the certificate of incorporation is attached hereto as Exhibit 19. Documentary

evidence establishes that Batbold was the 100% shareholder and director of Winrock between

September 8, 2006 and November 1, 2006, during which period he was a member of Parliament.

The application for shares and consent to act as a director of Winrock are both signed by Batbold

himself. True and correct copies of (i) Batbold’s application for shares of Winrock, (ii) Winrock’s

register of members, and (iii) Winrock’s register of directors, are attached hereto as Exhibit 20.

       39.     On November 1, 2006, the same day as the Law on Anti-Corruption in Mongolia

entered into force, Batbold resigned as director of Winrock and transferred his shares to a nominee

company called Cremunication Limited that he and his proxies, including Cheong, have frequently

used. The transfer of shares is, again, signed by Batbold. A true and correct copy of the transfer

of shares and resignation is attached hereto as Exhibit 21.

       40.     It is apparent that Batbold continued to control Winrock beyond November 1, 2006,

even though he had transferred legal title to the shares. We note in particular the following

connections between Batbold and Winrock. Since November 1, 2006, Winrock has been the 100%

shareholder of another BVI company named Moonbell Group Ltd (“Moonbell Group”), of which

Cheong later became a director in August 2012. Moonbell Group, in turn, wholly owns Moonbell

LLC, which uses as its registered address the address of Batbold’s Chinggis Khaan Hotel. There




                                                15
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 16 of 24




is also evidence of Batbold directing the activities of Moonbell Group. For example, on August

31, 2008, Batbold signed a request to change Moonbell Group’s address to “c/o Winrock Invest

Ltd, 2/F Eton Tower, 8 Hysan Avenue, Causeway Bay, Hong Kong.” True and correct copies of

(i) Batbold’s application for shares of Moonbell Group, (ii) a letter from Cheong to Moonbell

Group consenting to act as a director, (iii) a 2006 Moonbell Group shareholder’s resolution, (iv)

Moonbell Group’s Mongolian registration, and (v) Batbold’s letter are attached hereto as Exhibit

21.

       41.      It appears that Cheong was engaged as a mere nominee “owner” of Winrock when

Batbold purported to relinquish ownership of his shares once the Mongolian Anti-Corruption Law

came into effect.

             a. On January 27, 2007, just three months after Batbold nominally relinquished

                control of Winrock, Cheong registered the web domain “moonbell.net” through his

                Hong Kong company, Lanca Holdings Limited, and later became a director of both

                Moonbell LLC and Moonbell Group. True and correct copies of (i) Moonbell

                Group December 2006 shareholder’s resolution and (ii) a letter from Cheong to

                Moonbell Group consenting to act as a director are attached hereto as Exhibit 22.


             b. On October 14, 2009, Cheong became director of Winrock, according to a true and

                correct copy of Winrock’s register of directors attached hereto as Exhibit 20.


             c. On May 2, 2012, Cheong (as director) signed over the shares in Winrock to another

                Batbold Proxy and Defendant in the Mongolian Proceeding, Kim Yoonjung. A true

                and correct copy of the transfer of shares is attached hereto as Exhibit 23.




                                                 16
            Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 17 of 24




(3) Genetrade Limited & Grandcastle Assets Inc.

           42.      The facts surrounding Genetrade and Grandcastle Assets Inc. (“Grandcastle”) show

that Batbold (and his son Battushig) were ultimate beneficial owners of a company that contracted

with Erdenet while Batbold was prime minister, and that Batbold tried to obscure his identity as a

beneficiary of this arrangement by interposing his proxies.

           43.      On September 8, 2006, a company called Grandcastle Assets Inc. (“Grandcastle”)

was incorporated in the BVI, and a true and correct copy of a records search is attached hereto as

Exhibit 24. Battushig, Batbold’s eldest son, served as Grandcastle’s sole shareholder and director

from at least January 22, 2007. True and correct copies of (i) Grandcastle’s December 21, 2006,

appointment of first director, (ii) a January 22, 2007, Grandcastle resolution, and (iii) a January

22, 2007, letter from Battushig to Grandcastle, are attached hereto as Exhibit 25. At the time he

was serving as a director of Grandcastle, Battushig was studying at the University of Chicago,

according to the true and correct copy of his curriculum vitae attached hereto as Exhibit 26.

Batbold himself appears to have been a beneficial owner of Grandcastle, along with his son:

                 a. Both Batbold and Battushig are listed as “Beneficial Owner(s)” in the internal

                    correspondence of Grandcastle’s BVI agent, according to a true and correct copy

                    of a March 3, 2009, letter from Phoena Siu to Samuel Hodge and Lesia Grazette,

                    attached hereto as Exhibit 27. 8

                 b. A letter of recommendation in respect of Batbold from Yuan Wang is included

                    among Grandcastle’s corporate documents, and a true and correct copy is attached

                    hereto as Exhibit 3.




8
    Personal identifying information has been redacted from this exhibit.



                                                           17
            Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 18 of 24




                 c. An invoice from Trident Trust (Grandcastle’s corporate agent) to Grandcastle is

                    addressed to “c/o Winrock Invest Ltd, Room 19, 2/F, Eton Tower, 8 Hysan Avenue,

                    Causeway Bay, Hong Kong,” and a true and correct copy is attached hereto as

                    Exhibit 28. As explained above, Winrock is a BVI company of which Batbold is

                    beneficial owner. Further, a Business Internet Banking receipt shows that Trident

                    Trust received a payment relating to Grandcastle Assets on September 18, 2009 of

                    $350 by order of Winrock Invest. A true and correct copy of that banking receipt is

                    attached hereto as Exhibit 29.

           44.      On September 9, 2009, Yuan Wang (Batbold’s personal relationship manager)

explained in an internal email that the “BO” (i.e. beneficial owner) of Grandcastle wanted to

change its agent from Trident Trust Company (BVI) Ltd to NovaSage Incorporations (BVI) Ltd.

Trident Trust employees explained, in internal correspondence, their belief that “the client decided

to change the Registered Agent / Registered Office of the Company in order to avoid our due

diligence requirement[s].” True and correct copies of the email exchanges are attached hereto as

Exhibit 30.

           45.      In late November 2010, Cheong formed the BVI company Genetrade in

consultation with, and with the approval of, Batbold’s then personal banking relationship manager,

Yuan Wang. This process is evident from several emails between Cheong, Wang, and a corporate

service provider representative (Kitty Chan), a true and correct copy of which are attached hereto

as Exhibit 31.9 Grandcastle was the sole shareholder of Genetrade and Batbold Proxy Kang Eun

Joo was appointed director. True and correct copies of a records search report for Genetrade, as

well as its register of directors and register of members are attached hereto as Exhibit 32.


9
    Personal identifying information has been redacted from this exhibit.



                                                           18
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 19 of 24




       46.     The following month, on or around December 24, 2010, Kang contacted Erdenet to

discuss the possibility of signing a contract for the purchase of molybdenum concentrates. A true

and correct copy of Kang’s emails, along with a document she attached summarizing Genetrade,

are attached hereto as Exhibit 33. Although Kang provided an elaborate narrative about Genetrade

and its various senior figures, she did not mention that its ultimate beneficial owners were the then-

Prime Minister of Mongolia and his son.

       47.     As explained further below, on December 24, 2010, and December 6, 2011,

Genetrade obtained contacts with Erdenet for the purchase of over 7,000 WMT of molybdenum

concentrates. Erdenet made total deliveries of 6,967.258 WMT at a total cost of over $68 million.

(4) Elmbridge Assets Limited

       48.     Mongolian company Biluutmining LLC (“Biluutmining”) currently owns a mining

license—a true and correct copy is attached hereto as Exhibit 34—which covers molybdenum

deposits across 79.80 hectares of land in eastern Mongolia. It appears that Batbold used Cheong

to hold this mining licence on his behalf as mere nominee through a BVI company called

Elmbridge Assets Ltd (“Elmbridge”).

       49.     Elmbridge was incorporated on July 28, 2009. Although Batbold is not mentioned

anywhere on the register of directors or register of shareholders, an organizational chart kept

among the corporate documents held by the corporate service provider and secured by Petitioners

by way of a BVI court order reveals that, shortly after incorporation and while he was Minister of

Foreign Affairs (with all of the obligations that entails), Batbold was stated to be Elmbridge’s sole

“beneficial owner.” True and correct copies of Elmbridge’s register of directors, register of

members, and organizational chart are attached as Exhibit 35.




                                                 19
             Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 20 of 24




           50.      Elmbridge’s business address appears to be “Suite 19, 2/F, Eton Tower,” according

to a true and correct copy of transactional records attached hereto as Exhibit 36. 10 This is the same

address used by two other companies which evidence shows are beneficially owned by Batbold:

Winrock and Moonbell Group. This is also the address that Batbold, his wife and son (Battushig)

provided for their HSBC Premier accounts in Hong Kong, according to the true and correct copies

of bank statements attached hereto as Exhibit 35. 11

           51.      There are two ways in which Elmbridge held shares in Biluutmining:

                 a. First, the day after incorporation, Elmbridge acquired an indirect 50% shareholding

                    in Biluutmining through the acquisition of several companies to which Cheong was

                    linked. Between July 29, 2009 and April 12, 2011, Elmbridge was the 100%

                    shareholder of a company called Bisley Development Limited (“Bisley”). Cheong

                    served as a director of Bisley between May 24, 2010, and October 19, 2011. Since

                    June 30, 2010, Bisley has been the 100% shareholder of the Mongolian company

                    Gyantbayalag LLC and, since April 29, 2008, Gyantbayalag has been a 50%

                    shareholder of the Mongolian company Biluutmining LLC. True and correct copies

                    of Bisley’s (i) register of members and (ii) register of directors, as well as

                    Mongolian registrations of (iii) Gyantbayalag LLC and (iv) Biluutmining LLC, are

                    attached hereto as Exhibit 37.


                 b. Second, in July 2011, just before Batbold became prime minister of Mongolia,

                    Elmbridge bought a 12.5% stake in Biluutmining by routing just under $2.75



10
     Personal identifying information has been redacted from this exhibit.
11
     Personal identifying information has been redacted from this exhibit.




                                                           20
          Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 21 of 24




                 million through a series of Mongolian companies (PAM LLC and Monnismining

                 LLC) in which Cheong was involved. 12


        C.       OTHER FOREIGN PROCEEDINGS

        52.      After the Mongolian Court initiated the case against the Mongolian Defendants,

Petitioners sought and obtained freezing injunctions valued at approximately $70 million against

Batbold and others in England & Wales, Hong Kong, Jersey, and Singapore. Even though Batbold

Proxies Cheong and Kim appear to control (or did so, at one point) at least $55 million worth of

real estate, Petitioners allege that Batbold – in conjunction with proxies other than Cheong and

Kim – controls well over this amount, hence the $70 million figure. Petitioners also obtained,

through a settlement entered after the commencement of litigation in the Supreme Court of New

York, New York County, agreement by the record owners of assets in New York (in which

Petitioners believe Batbold, through corporate proxies owned and controlled by Cheong, holds a

beneficial interest) not to dispose of those assets without prior notice to Petitioners. Further,

Petitioners obtained disclosure in the BVI from offshore corporate service providers used by

Batbold. I summarize these proceedings below.

        53.      England & Wales: On November 18, 2020, an English court issued a freezing

Injunction against (i) Batbold and Cheong, with regard to their UK assets up to a value of $20

million, and (ii) BVI company Lorsch Limited (registered owner of a luxury property in London



12
   On July 22, 2011, Elmbridge made one payment of $2,749,993 to a USD account number held by PAM LLC at a
Mongolian bank. This transfer funded a $2.75 million payment made by PAM LLC to Monnismining LLC on July
25, 2011. PAM LLC agreed to loan Monnismining LLC $2.75 million for the purpose of purchasing 12.5% of the
shares of Biluutmining LLC. Cheong has been involved in PAM LLC (as director) and Monnismining LLC (50%
owned by PAM LLC, where Cheong served as a director). Cheong was also director of Biluutmining at this time.
Batbold still indirectly holds (at least) a 6.3% share in Biluutmining through PAM LLC. True and correct copies of
(i) transaction records from PAM LLC’s USD bank account, (ii) the Mongolian registration of Biluutmining LLC,
(iii) a July 26, 2011, loan agreement between PAM LLC and Monnis Mining LLC, (iv) Mongolian records relating to
PAM LLC, (v) Mongolian records relating to Monnismining LLC, are attached hereto as Exhibits 36 and 37.



                                                       21
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 22 of 24




that Batbold owned/ his family have used). A true and correct copy of the judgment relating to

the freezing Injunction is attached hereto as Exhibit 38. The judge said that this was a case in

which it was “plainly appropriate” to grant injunctive relief, and he made key factual findings

(albeit on an interim basis) that validated the Petitioners’ core contentions: that Batbold, using a

network of proxies (including Cheong and Kim), has committed wrongdoing in relation to the

Erdenet and Oyu Tolgoi mines, and has used the fruits of his wrongdoing to acquire substantial

assets around the world that he has “dishonestly conceal[ed].” Id., ¶¶ 13, 17. The injunction

ordered by the court remains in place against all Defendants. Further evidence related to the

Knightsbridge Properties (and supportive of Petitioners’ contentions) has since been secured by

way of the BVI court order.

       54.     Hong Kong: On November 23, 2020, a Hong Kong court issued a freezing

injunction against Batbold, Cheong, Kim and others up to a value of $30 million. The injunction

ordered by the court remains in place against all Defendants. A true and correct copy of the Hong

Kong freezing injunction is attached hereto as Exhibit 39.

       55.     Singapore: On November 27, 2020, a Singapore court granted a freezing injunction

in support of the claim issued in Singapore against Batbold and his proxies up to $1 million. Two

of the Defendants to that proceeding have applied, among other things, to set aside the freezing

injunction against them. Petitioners are vigorously defending these challenges. In the meantime,

the injunction ordered by the court remains in place against all Defendants. A true and correct copy

of the Singapore freezing injunction is attached hereto as Exhibit 40.

       56.     Jersey: On November 24, 2020, a Jersey court issued a freezing injunction up to

$16 million against Batbold, his proxies and a series of Jersey companies that ultimately hold

valuable real estate in Thailand, beneficially owned by Batbold. The injunction ordered by the




                                                22
        Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 23 of 24




court remains in place against all Defendants. A true and correct copy of the Jersey freezing

injunction is attached hereto as Exhibit 41.

       57.     New York: The Mongolian Plaintiffs filed an action in New York to make sure

that Batbold (or his proxies) did not transfer certain properties held by various Batbold Proxies

pending the outcome of the lawsuit in Mongolia. Petitioners secured an agreement from Batbold’s

proxies to provide 60 days’ notice of any intended transfer such properties in exchange for

withdrawing the proceedings in New York (without prejudice). A true and correct copy of the New

York Stipulation is attached hereto as Exhibit 42.

       58.     British Virgin Islands: On December 14, 2020, a BVI court issued an order which

obliged certain offshore corporate service providers to disclose information about Batbold’s

corporate activity in the BVI (as well as that of his proxies). A true and correct copy of the BVI

disclosure order is attached hereto as Exhibit 43.

II. RELATIONSHIP BETWEEN JPMORGAN AND THE ALLEGATIONS AGAINST
    DEFENDANTS

       59.     Petitioners seek discovery from JPMorgan to obtain documentary evidence to

establish their allegations against Defendants in the Mongolian Proceedings, including

documentary evidence of the transactions and payments described above in connection with the

Erdenet and Oyu Tolgoi Schemes and evidence demonstrating the flow of funds among and

between the Mongolian Defendants and other individuals/entities involved in those schemes or the

concealment of assets derived from those schemes.

       60.     Petitioners understand that foreign originating banks generally use U.S.

correspondent banks like JPMorgan when making international U.S. dollar-denominated wire

transfers. JPMorgan was identified as the designated correspondent bank for transactions under

the Catrison contracts. Moreover, each one of the undisclosed and illegal contracts between



                                                23
         Case 1:21-mc-00178-VSB Document 6 Filed 02/11/21 Page 24 of 24




Erdenet and Catrison, Cliveden, and Genetrade, was a U.S. Dollar contract. Petitioners therefore

believe that JPMorgan is likely to possess information about the Mongolian Defendants’ U.S.

dollar-denominated transactions during the relevant time period and, specifically, wire transfer

information that may show the flow of funds between the multitude of individual and corporate

proxies who Petitioners believe have been involved in Batbold’s attempts to obscure and conceal

his beneficial ownership and use of these valuable and unreported assets.

       61.     Accordingly, Petitioners seek from JPMorgan wire transfer information pertaining

to payments involving Catrison during the period from January 1, 2011, to date.

       I hereby declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Dated: February 11, 2021.

London, England




                                          ____________________________

                                                Sarah Yasmin Walker




                                                  24
